Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Response After Final Action dated April 28, 2022 is acknowledged.

37 CFR 1.121 – Manner of Making Amendments
With regard to claims 23 and 24, because claims 23 and 24 were introduced to the claims as filed November 4, 2021, claims 23 and 24 are properly identified as, for example, previously presented.  See MPEP § 714 II C (A):  Claims added by a preliminary amendment must have the status identifier (new) instead of (original), even when the preliminary amendment is present on the filing date of the application and such claim is treated as part of the original disclosure.  If applicant files a subsequent amendment, applicant must use the status identifier (previously presented) if the claims are not being amended, or (currently amended) if the claims are being amended, in the subsequent amendment.	

After Final Consideration Pilot Program 2.0
Applicant’s request for consideration under the AFTER FINAL CONSIDERATION PILOT PROGRAM 2.0 (AFCP 2.0) is acknowledged but is denied because the response does not obviate the rejection of record under 35 USC 103 over Springbob.  Therefore, the response is being reviewed under pre-pilot practice and will not be entered for purposes of Appeal because the response introduces new issues.  See MPEP § 714.12 and 714.13.  Upon examination, claim 21 would be objected to for failing to provide a basis for the percentage of water, e.g., by weight, and would be rejected under 112(b) because of the contradiction between the preamble limitation of a “composition consisting of” and the wherein clause limitation of said “composition comprises”.  New claim 30 has the same problem.  Also, claim 24 would likely be rejected under 112(b) because it is unclear how the 10% water in the composition of claim 21 is related to the 10% added water and the specification, e.g., paragraphs [0017], [0021]-[0022], does not remedy the ambiguity because it seems unlikely that a composition with 10 wt% water would be clear as required by the preamble of claim 21.  Also, claim 30 would likely be rejected under 112(b) because the preamble limitation of “The method of claim 21” is inconsistent with the drafting of claim 21 as a product / composition claim.  Claim 30 should presumably recite “The haircare composition” consistent with the formatting of the other dependent claims.

Response to Arguments
Applicant’s arguments with respect to the rejections over Springbob have been fully considered but they are not persuasive.  It cannot be agreed that Springbob discourage the addition of a fatty alcohol or cetanol because component (b) of the compositions of Springbob is a C3-C22 (fatty) alcohol which may be present from 0.01 to 15 wt% or possibly 0.01 to 40 wt% (e.g., abstract; paragraphs [0015], [0022], [0051]).  Although one skilled in the chemical arts can at once envisage a C16 fatty alcohol from the disclosure of a small genus of C3-C22 alcohols, the rejection relies upon the teachings of at least Belmar to reach cetanol and combinations thereof with cationic surfactants as embraced by component c) of the compositions of Springbob.  Applicant’s citation to paragraph [0096] and to the examples of Springbob is not found persuasive because it seems axiomatic that the compositions of Springbob which comprise at least component a), in addition to C3-C22 alcohol(s) and cationic surfactant(s), would be better than the conventional hair repair cream comprising only the alcohol(s) and surfactant(s) because the invention of Springbob is component a) optionally in combination with components b)-f) (e.g., Springbob, abstract and claims).  For at least these reasons, the proposed modifications articulated in the rejection are not conclusory, the proposed modifications do not render Springbob inoperable or change the operation thereof, and there is no teaching away or frustration of the purpose of Springbob and the rejection over Springbob is properly maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633